SiebeckeR, J.
The only question raised is whether the trial court held correctly, under the provisions of sec. 759, Stats. (1898)-, that plaintiff’s tax deed was properly recorded in the general index book. It appears that the register of deeds on the occasion of receiving plaintiff’s tax deed on December 29, 1897, did not write out the words “Bayfield county,” the grantor in the deed, but inserted in their place in the proper column what the trial court, after an actual inspection of the original entry, declared to be ditto marks, usually represented by a double comma. The court found this entry to be an abbreviation inserted in the column under the words “Bayfield county,” which had been written on a line above the line whereon these abbreviations were inserted. When ditto marks are so used they are to be read as a representation of what appears written above them and as meaning “the same as above,” and in this case they are the equivalent *437of tbe words written above, namely, “Bayfield county.” Abbreviations commonly in use in the English language may be used in general writing and legal documents and records as part of the English language. State ex rel. Dithmar v. Bunnell, 131 Wis. 198, 110 N. W. 177; Hughes v. Powers, 99 Tenn. 480, 42 S. W. 1. We find nothing in the record justifying the claim that the marks in the index book were not ditto marks as found by the court.
The trial court properly awarded judgment in plaintiff’s favor upon the pleadings and findings.
By the Court. — Judgment affirmed.